Exhibit 99.6 AUDITORS' REPORT ON RECONCILIATION TO UNITED STATES GAAP To the Board of Directorsof IAMGOLD Corporation On March 27, 2008, we reported on the consolidated balance sheets of IAMGOLD Corporation ("the Company") as at December 31, 2007 and 2006 and the consolidated statements of earnings, comprehensive income(loss), retained earnings and cash flows for each of the years in the three-year period ended December 31, 2007 which are included in or incorporated by reference in the annual report on Form 40-F. In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental noteentitled "Reconciliation of Canadian and United States GAAP" included in the Form 40-F.
